Brewster H. Jamieson, ABA No. 8411122
Michael B. Baylous, ABA No. 0905022
LANE POWELL LLC
1600 A Street, Suite 304
Anchorage, Alaska 99501
Telephone: 907.264.3325
            907.264.3303
Email:      jamiesonb@lanepowell.com
            baylousm@lanepowell.com
Attorneys for Defendants


                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA
ELIZABETH BAKALAR,

                                Plaintiff,

v.                                              Case No. 3:19-cv-00025-JWS

MICHAEL J. DUNLEAVY; in his
individual and official capacities;                 JOINT MOTION TO EXTEND
TUCKERMAN BABCOCK; and the                            REMAINING PRETRIAL
STATE OF ALASKA,                                           DEADLINES

                            Defendants.
       To accommodate the press of other work, the parties respectfully request
continuance of remaining pretrial deadlines.
       Mark Choate, lead counsel for the plaintiff had a one-week trial the first week of
May followed by a two-week trial immediately thereafter in Honolulu. He starts a 2-3
weeks trial in Seattle at the end of June. The firm is also busier than normal because of a
recent decision by the Alaska Supreme Court in Metcalfe v. State of Alaska, declaring a
2005 statute invalid as to approximately 78,000 former and current state employees.
Responding to the calls from the class members and taking the next steps to begin to
implement the injunctive relief ordered by the Supreme Court has and will be very time-
consuming over the next 3-4 months.




        Case 3:19-cv-00025-JWS Document 61 Filed 05/19/21 Page 1 of 2
        Michael Baylous, counsel for defendants, is engaged in a substantial third-party
discovery effort related to a lawsuit going to trial in mid-August.
        Thus, to accomplish the remaining discovery and dispositive motion briefing,
counsel requests that the deadline for discovery motions be extended to June 30 and the
deadline for discovery motions and motions in limine be extended to July 30.
                                                       CHOATE LAW FIRM LLC
                                                       Attorneys for Plaintiff

Dated: May 19, 2021                                    By s/ Mark Choate (w/consent)
                                                         Mark C. Choate, ABA No. 8011070


                                                       LANE POWELL LLC
                                                       Attorneys for Defendants

Dated: May 19, 2021                                    By s/ Michael B. Baylous
                                                         Brewster H. Jamieson, ABA No. 8411122
                                                         Michael B. Baylous, ABA No. 0905022


I certify that on May 19, 2021, a copy of
the foregoing was served electronically on:

Mark Choate, mark@choatelawfirm.com [ECF]
Amanda Harber, Amanda.harber@gmail.com [ECF]

s/ Michael B. Baylous




Joint Motion to Extend Remaining Pretrial Deadlines
Bakalar v. Dunleavy, et al. (Case No. 3:19-cv-00025-JWS)                             Page 2 of 2


           Case 3:19-cv-00025-JWS Document 61 Filed 05/19/21 Page 2 of 2
